UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 22, 2014 (January 22, 2014) KALLO INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 000-53183 (Commission File No.) 15 Allstate Parkway, Suite 600 Markham, Ontario CanadaL3R 5B4 (Address of principal executive offices and Zip Code) (416) 246-9997 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. Kallo Inc. has signed a Supply Contract worth $200,000,925.00 US (Two Hundred million nine hundred and twenty-five US dollars) for the supply and maintenance of Kallo MobileCare and RuralCare with the Ministry of Health and Public Hygiene of the Government of the Republic of Guinea. The Supply Contract was signed by the Minister of Health and Public Hygiene, his Excellency Doctor Edouard Niankoye LAMA, and Mr. John Cecil, CEO of Kallo Inc. This signing of this Supply Contract is further to an announcement made by the Minister of Health and Public Hygiene of Guinea on December 6th, 2013. ITEM 7.01REGULATION FD DISCLOSURE. We announced the signing of a US$200,000,925.00 (Two Hundred million nine hundred and twenty-five US dollars) Supply Contract with the Ministry of Health and Public Hygiene of the Republic Of Guinea. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. Exhibits Document Description Press Release dated January 23, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 22nd day of January, 2014. KALLO INC. BY: VINCE LEITAO Vince Leitao President, Chief Operating Officer and a member of the Board of Directors -2-
